Citation Nr: 0724116	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for degenerative joint disease (DJD) of the 
thoracolumbar spine.  

2.  Entitlement to a disability evaluation greater than 10 
percent for loss of valgus orientation of the right knee with 
exostosis or osteochondroma (hereafter "right knee 
disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The RO granted service connection for the veteran's DJD of 
the thoracolumbar spine and right knee disability in May 
2004.  In January 2005, the veteran submitted a claim for 
issues not currently before the Board and requested "a 
review and re-evaluation of my s/c disabilities.  All 3 are 
worse."  The Board interprets this statement as a claim for 
increased evaluations, as opposed to a Notice of Disagreement 
(NOD).  The veteran did not express disagreement and a desire 
for Board review of the May 2004 decision.  The veteran's 
January 2005 statement was not a valid NOD for the May 2004 
rating decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002); 38 C.F.R. § 20.201 (2006).  The veteran 
subsequently appealed the two issues that are currently 
before the Board.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran's DJD of the thoracolumbar spine is 
manifested by a forward flexion of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

2.  The competent medical evidence of record does not show 
that the veteran has malunion of the tibia and fibula with a 
moderate right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for DJD of the thoracolumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, DC 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the veteran what information or evidence is needed in 
order to substantiate the claims and it must assist the 
veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The required notice must be provided to the veteran before 
the initial unfavorable decision on claims for VA benefits, 
and it must (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) inform the veteran about the information and 
evidence that VA will seek to provide; (3) inform the veteran 
about the information and evidence the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claims.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

By a letter dated in April 2005, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  Thus, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO issued a VCAA notice letter prior to the adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The April 2005 VCAA letter specifically 
asks the veteran to provide any evidence in his possession 
that pertains to his claims.  Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a April 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claims were granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the notice 
letter was not timely as to these additional requirements, as 
the preponderance of the evidence is against a grant of 
increased evaluations, any question as to the appropriate 
disability rating or effective date is rendered moot, and 
there can be no failure-to-notify prejudice to the veteran. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Increased evaluation claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

DJD of the thoracolumbar spine

The veteran asserts that he is entitled to a higher rating 
for his service-connected DJD of the thoracolumbar spine, 
currently evaluated as 20 percent disabling under DC 5242, 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides that a 20 percent evaluation is warranted when the 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The criteria for a 30 percent evaluation 
pertain only to the cervical spine.  Therefore, the next 
highest evaluation appropriate for the veteran's 
thoracolumbar disability is 40 percent, which is warranted 
when the forward flexion of the thoracolumbar spine is 30 
degrees or less or there is favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

At his April 2007 travel Board hearing, the veteran's 
representative argued that DC 5243, intervertebral disc 
syndrome, would be appropriate for the veteran's disability.  
There is no objective evidence that shows the veteran either 
has intervertebral disc syndrome or that he has neurological 
symptoms consistent with intervertebral disc syndrome.  
Therefore, application of DC 5243 is not warranted in this 
case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  Additionally, though the veteran stated that 
he is confined to bed four or five days a week, there is no 
evidence of record to show that the veteran was prescribed 
bed rest by a physician.  38 C.F.R. § 4.71a.  

At his April 2007 travel Board hearing, the veteran testified 
that his back disability caused him to stay in bed 
approximately four or days a week.  He last worked in 
approximately August 2003, and stated that he missed work 
because of his back disability.  He had prescriptions for 
Percoset and morphine sulfate to control his knee and back 
pain.  He stated that his pain radiated down his back into 
his buttocks and legs.  The veteran's father-in-law moved in 
with the veteran and assisted in his daily care.  He reported 
not being able to rotate his back well enough to wipe himself 
after using the bathroom.  The Board notes that the veteran 
described a more severe disability than depicted by the 
objective medical evidence of record.  

The Board will address the veteran's medical evidence 
beginning with the most recent treatment records and VA 
examination.  The veteran's VA outpatient treatment records 
show complaints of back pain and prescriptions for Percoset 
and morphine sulfate.  He was first prescribed Percoset in 
April 2006.  Prior to then, he used ibuprofen, which was not 
sufficient to control his pain.  

The veteran underwent a VA spinal examination in August 2005.  
The veteran reported falling out of bed while in the 
military.  X-rays taken at the time of the fall were negative 
for evidence of fracture or dislocation.  Upon examination, 
the veteran walked in a "rather labored and puzzling manner, 
using a single pronged Lofstrand crutch on his right arm."  
The veteran stood completely erect without evidence of any 
deviation of the thoracolumbar spine to one side or the 
other.  His forward flexion was 90 degrees, which was normal.  
The examiner noted that it was remarkable that he was able to 
bring his fingers within three inches of the floor with both 
knees in full extension.  His flexion was carried out in a 
"very smooth and rapid fashion," and appeared to be "not 
excessively uncomfortable."  His flexion was significantly 
improved in comparison to his February 2004 VA spinal 
examination, discussed below.  His extension was 20 degrees, 
with mild tenderness in the midline and lumbosacral region.  
The veteran had 30 degrees of lateral flexion in each 
direction, which was normal, without any expressed 
discomfort.  There was no listing to either the left or the 
right side.  

The veteran's deep tendon reflexes were intact in both lower 
extremities, with normal appreciation of a fine layer of 
inflict stimulation, with the exception of diminished 
sensation around a surgical scar on his right ankle.  X-rays 
of the veteran's lumbar spine demonstrated mild end plate 
osteophyte formation from T11 through L1, with slight 
narrowing at the L1-L2 interspace.  The examiner provided a 
diagnosis of chronic mild low back pain with mild L1-L2 
osteoarthritis and displaced degeneration.  

In February 2004, the veteran underwent a VA spinal 
examination.  The veteran complained of pain radiating into 
his upper right buttock.  On a scale of 0 (not painful) to 10 
(most painful), the veteran rated his back pain at a 2 or 3, 
and stated that it was never a 5 or higher.  At worst, the 
pain was felt across the upper edge of his posterior pelvis 
on both sides, but usually it remained on the right side 
only.  The veteran stated that he had not found any treatment 
to reduce his pain.  

The examiner observed flat lordosis.  The veteran had minor 
spasm of the paraspinal muscles where they inserted into the 
upper rim of his right pelvis and sacrum.  His forward 
flexion was 45 degrees with the lumbar lordosis not 
reversing.  His extension was 30 degrees.  His right lateral 
flexion was 45 degrees and his left lateral flexion was 30 
degrees.  The veteran's straight leg raise tests were 
positive with pain rated as 5 at 45 degrees.  The veteran's 
deep tendon reflexes were 3+ at the knees and 2+ at the 
ankles.  His motor strength was intact, as was his sensation, 
except for along the anterior aspect of his right foot, over 
a surgical scar.  Pinprick was not sensed, and light touch 
sensation was greatly reduced.  The veteran was diagnosed 
with right low back pain.  The examiner concluded that the 
veteran's back symptoms were directly related to an abnormal 
gait associated with his peroneal nerve and peroneal tendon 
inflammation.  

In November 2003, x-rays were taken of the veteran's spine.  
The impression was minimal endplate osteophyte formation with 
slight anterior narrowing of L1.  No gross pathology was 
observed.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight, and that they provide 
evidence against assigning an increased evaluation for the 
veteran's back disability.  The veteran's forward flexion 
improved significantly between his February 2004 and August 
2005 VA examinations.  There is no evidence of record to show 
that the veteran had favorable ankylosis of the thoracolumbar 
spine or forward flexion limited to 30 degrees or less.  In 
fact, his most current ranges of motion from the August 2005 
examination do not meet the criteria for his current 
evaluation.  Even when considering pain on motion, the 
veteran's disability from DJD of the thoracolumbar spine does 
not meet the criteria for a 40 percent evaluation.  

The veteran's April 2007 travel Board hearing testimony 
depicted a more severe disability than the objective medical 
evidence of record.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
The Board finds that the objective medical evidence is 
consistent over time and that while the veteran is competent 
to describe how he subjectively experiences his symptoms, the 
medical evidence of record is entitled to more probative 
weight.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's DJD of the thoracolumbar 
spine does not more closely approximate a 40 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Right knee disability

The veteran asserts that he is entitled to a higher 
evaluation for his right knee disability, currently assigned 
a 10 percent evaluation under DC 5262, impairment of the 
tibia and fibula.  Under DC 5262, a 10 percent evaluation is 
warranted when there is malunion of the tibia and fibula with 
slight knee or ankle disability.  A 20 percent evaluation is 
warranted when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe," as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that there is no evidence that loss of the 
veteran's right leg flexion or extension is such as to 
warrant a compensable evaluation under DCs 5260 or 5261 
(limitation of flexion and extension of the leg).  Diagnostic 
Codes 5256 (ankylosis of the knee), 5257 (other impairment of 
the knee), 5258 (dislocation of semilunar cartilage), and 
5263 (genu recurvatum) are also not applicable in this case, 
as the medical evidence does not show that the veteran has 
any of these conditions.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

The Board will address the medical evidence beginning with 
the most recent treatment records and VA examinations.  VA 
outpatient treatment records show complaints of knee pain and 
prescriptions for Percoset for pain control.  A March 2006 VA 
outpatient treatment report showed that the veteran did not 
have effusion in his right knee.  A March 2005 VA outpatient 
treatment record showed that the veteran did not have knee 
pain at the time he was examined.  

In August 2005, the veteran underwent a VA joints 
examination.  The examiner stated that the veteran's right 
knee disability was due to a faulty bony development in the 
region of the distal femoral epiphysis.  X-ray studies showed 
a palpable bony excrescence, arising from the medial femoral 
condyle, consistent with a sessile osteochondroma.  The 
osteochondroma had not increased in size from when it was 
first detected.  

Upon examination, the veteran's right knee was not swollen.  
The alignment was normal and there was no effusion.  The 
veteran's extension was 0 degrees, which was normal.   His 
flexion was 140 degrees, which was also normal.  The Board 
notes that this is an improvement from the veteran's February 
2004 examination, which is discussed below.  The examiner 
described the veteran's flexion and extension as a "smooth 
and fairly rapid motion."  Deep probing of the medial aspect 
in the region of the medial femoral condyle above the joint 
line indicated the presence of the small sessile 
osteochondroma, also revealed by x-ray studies.  

The examiner concluded that the veteran had a "very 
satisfactory" range of motion with normal strength, both 
against gravity and the resistance of the examiner's hand.  
There was no evidence of any patella subluxation or medial or 
lateral joint line tenderness.  The solitary abnormal finding 
at the examination was the sessile osteochondroma, which was 
the only right knee diagnosis provided by the examiner.  

In February 2004, the veteran underwent a VA joints 
examination.  He complained of right knee pain.  He stated 
that his pain worsened significantly after 100 or 200 yards 
of walking.  He denied that his knee gave way or locked.  His 
right knee's extension was 5 degrees, 0 degrees is normal.  
His flexion was 110 degrees, 145 degrees is normal.  His 
flexion and extension were stable to all tests throughout the 
range of motion.  The examiner detected palpable osteophytes 
which were slightly tender to touch.  The examiner's 
assessment was "[r]ight knee osteoarthritis versus 
congenital abnormality."  

In November 2003, the veteran had x-rays taken of his right 
knee.  The impression was loss of normal valgus orientation 
to the right knee joint.  The soft tissues were normal and 
there were no joint effusions.  There was no abnormal 
mineralization. The only abnormality detected was a benign-
appearing right supracondylar medial bony excrescence, 
presumably related to the attachment of the adductor magnus.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against assigning an increased evaluation for the 
veteran's right knee disability.  The evidence of record does 
not demonstrate that the veteran has a moderate knee 
disability.  His examinations show improvement in his 
flexion.  The examiner's description of his knee movement as 
"smooth and fairly rapid" provides evidence against the 
claim, as does the fact that the veteran moved his knee well 
against resistance.  

At the April 2007 travel Board hearing, the veteran testified 
that he could not flex or extend his knee completely without 
pain.  He stated that his knee gave out a few times, 
resulting in falls.  He used Canadian crutches to walk.  The 
Board finds that the veteran's testimony is entitled to 
probative weight, and that it provides evidence in favor of 
his claim.  However, the Board finds that the evidence 
against the veteran's claim outweighs the evidence in favor 
of the claim.  There is objective medical evidence of record 
to show improvement of range of motion, to the point where 
the veteran's ranges of motion were normal and pain-free.  
Simply stated, the veteran's subjective symptoms do not show 
a moderate knee disability.  See Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's right knee disability does not more closely 
approximate the next higher rating, 20 percent, even when 
considering functional loss and pain on motion.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for DJD of the thoracolumbar 
spine and 10 percent for a right knee disability.  38 C.F.R. 
§ 4.3.  


ORDER

Entitlement to an evaluation greater than 20 percent for DJD 
of the thoracolumbar spine is denied.  

Entitlement to an evaluation greater than 10 percent for a 
right knee disability is denied. 




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


